NOTE: This order is n0np1'ecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
HUBERT J. HORNE,
Claimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, `
Resp0ndent-Appellee.
2010-7046
Appea1 from the United States C0urt of Appea1s for
Veterans ClaimS in case n0. 09-20-42, Judge LaWrence B.
Hagel.
ON MOTION
Before RA_DER, Chief Judge, LOUR1E and O’MALLEY, Cir-
cuit Judges.
RADER, Chief Judge.
0 R D E R

HORNE V. DVA 2
The Secretary of Veterans Affairs moves to vacate the
judgment of the United States Court of Appeals for Veter-
ans Claims and to remand for further proceedings.
The appellant filed a notice of appeal with the Court
of Veterans Claims more than 120 days after the Board of
Veterans’ Appeals mailed its decision in his case. That
court dismissed the appeal as untime1y, concluding that
the 120-day appeal period established by 38 U.S.C. §
7266(a) for seeking review of Board of Veterans’ Appeals
decisions is jurisdictional and not subject to equitable
tolling The appellant sought this court’s review.
This court stayed the briefing schedule in this appeal
pending the United States Supreme Court’s review of our
decision in Hen,ders0n v. Shin,seki, 589 F.3d 1201 (Fed.
Cir. 2009) (en banc) (affirming Court of Appeals_for Vet-
eranS Claims determination that period to appeal to that
court is not subject to equitable tolling). In Heh.derson ex
rel. Hen.cierson v. Shinseki, 131 S.Ct. 1197 (2011), the
Supreme Court reversed this court’s decision and con-
cluded that the 120-day deadline for filing an appeal with
the Court of Appeals for Veterans Claims does not have
jurisdictional consequences. Because the Court of Ap-
peals for Veterans Claims erred in concluding that the
appeal deadline established by § 7266(a) is jurisdictional,
we vacate the Court of Appeals for Veterans Claims’
judgment and remand for further proceedings.
Accordingly,
IT ls 0RDERE1) THA'1‘:
(1) The motion is granted The judgment is vacated
and the case is remanded for further proceedings
(2) All sides shall bear their own costs.

!.
q 3
oct M. Jacqueline Walther., Esq.
Tara K. Hogan, Esq.
HORNE V. DVA
FoR THE CoUR'r
Clerk
   lsi Jan Horbaly
Date J an Horbaly
520 nm 25 2011
Issued As A Mandate: jj __ 
FI
tI.S. COURT 0iFEPPEALS FOR
mt FEnERAL macon
HAY-2 5 2011
lAN HORBALY
CLEHi